Citation Nr: 1128818	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  10-37 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disability, which has been variously diagnosed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that denied service connection for posttraumatic stress disorder, to include anxiety, panic attacks, depression, and nightmares.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issue as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran has posttraumatic stress disorder due to an in-service stressor.

2.  Delirium, dementia, and anxiety disorder are attributable to post service cerebrovascular accident, and there is no competent evidence that such diagnoses are due to service or that a psychosis manifested to a compensable degree within one year following service discharge.  


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, variously diagnosed, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a psychiatric disability, to include posttraumatic stress disorder.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in August 2008, prior to the initial adjudication of the claim.

The record also reflects that service treatment records and pertinent post-service medical records have been obtained.  The Veteran has also been afforded a VA examination.  The Board notes that the Veteran's family submitted a DVD, stating that such showed the Veteran having flashbacks related to his service during World War II.  The Board was unable to view the DVD but does not find that the Veteran has been prejudiced by this, as it is willing to concede that what the Veteran's son describes is shown on the DVD is true.  The Veteran submitted two additional DVDs and VA medical records in July 2011 (one of the VA medical records was a duplicative record).  The Veteran's representative waived initial consideration of this evidence by the agency of original jurisdiction.  Thus, the Board may review it in the first instance.  These DVDs were viewable.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

The regulation was recently amended to eliminate the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which posttraumatic stress disorder  was diagnosed in service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's spouse and family members contend that service connection is warranted for a psychiatric disability, to include posttraumatic stress disorder, anxiety, panic attacks, depression, and nightmares, because it is related to the Veteran's service in World War II where his ship was attacked and he saw ships sink.  The Board notes that the initial claim for service connection was filed in July 2008 by the Veteran's spouse, after the Veteran was diagnosed with dementia and seemingly unable to communicate to VA.  

The Veteran's DD Form 214 and service records confirm that he had active service in World War II as a Seaman First Class aboard the U.S.S. McCracken.  According to research conducted by the Board, the USS McCracken carried combat troops in the last months of WWII and operated under attack from the enemy.  The Veteran's spouse and family contend that the claimed psychiatric disability is based on combat stressors, and the Board finds that the Veteran's combat service is established by his aforementioned service aboard the USS McCracken.  Therefore, the Veteran's combat stressors are conceded.  The RO conceded combat stressors as well.  See March 2011 supplemental statement of the case.

Service treatment records are negative for evidence of any psychiatric disorder.  The report of the Veteran's examination for separation from naval service shows that he did not have an "abnormal psyche (neurasthenia, psychasthenia, depression, instability, worries)."

Records from 1978 show that the Veteran had a psychotic break at that time and was diagnosed with involutional depression.  He was hospitalized at a VA facility for approximately four months.  

A February 2004 VA treatment record shows that the examiner diagnosed the Veteran with depression due to medical disorders and vascular dementia.  Under Axis III (which addresses medical conditions), the examiner wrote prostate cancer, diabetes mellitus, transient ischemic attacks, hypertension, hyperlipidemia, status post cerebrovascular accident x 2, anemia, and peptic ulcer disease.

The Veteran's family submitted statements in 2008.  His three children described the Veteran exhibiting anxiety while they were growing up.  The Veteran's sister stated the Veteran was a quiet and loving citizen prior to going to World War II and that when he came back, he was a "nervous wreck."  The Veteran's wife stated that she had known the Veteran for more than 50 years and that soon after they got married, she witnessed extreme fear and anxiety coming from the Veteran.  She noted the Veteran did not want to talk about his war experience.  

Dr. KS, MD, submitted a statement in December 2009 in which she stated she had been caring for the Veteran for the prior six months.  In pertinent part, Dr. KS stated that the Veteran had never been diagnosed with posttraumatic stress disorder as he came to psychiatric attention for a mood disorder and most recently for disabling anxiety after two significant strokes in 1999 and 2002.  She stated he was mostly affected by the strokes, which made it extremely difficult to assess if he still had symptoms of posttraumatic stress disorder, but there was a good suggestion that he might still be affected by it.  Dr. KS stated the Veteran's family reported that when the Veteran returned from World War II, "he was not the same and was avoidant and easily angered."  She stated that these symptoms were suggestive of posttraumatic stress disorder.

A mental health (MH) psychiatry inpatient note in October 2010 shows that the Veteran's past psychiatric history was reported to include posttraumatic stress disorder related to military service, seeing ships sink, and the ship being attacked with resultant nightmares.  The examiner diagnosed the Veteran with delirium due to cerebrovascular accident x 2, dementia, posttraumatic stress disorder by history, anxiety disorder, not otherwise specified, rule out generalized anxiety disorder, rule out anxiety disorder due to cerebrovascular accident x 2.  

The Veteran was afforded a VA examination for posttraumatic stress disorder in December 2010 in which he was noted as having advanced vascular dementia and was considered terminally ill.  The examiner noted the Veteran was unable to communicate with the interviewer because he was agitated and disoriented.  The Veteran was also unable to recall or communicate his war experience.  His military history was related by his spouse and family.  The examiner opined that as the Veteran was severely demented and terminally ill, and he could not be examined for symptoms of posttraumatic stress disorder.  In pertinent part, the examiner diagnosed vascular dementia, advanced.  

After having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, which has been variously diagnosed.  

Initially, the Board finds that the evidence does not establish that the Veteran has posttraumatic stress disorder.  While it is willing to concede that the Veteran was exposed to a stressor in service, there is a lack of competent evidence that the Veteran actually has posttraumatic stress disorder.  One VA psychiatrist has stated that the Veteran's symptoms were suggestive of posttraumatic stress disorder, see December 2009 e-mail; however, the Board accords her opinion little to no probative value for several reasons.  First, she acknowledges that the Veteran was not diagnosed with posttraumatic stress disorder by VA.  The Veteran has been treated at VA since 2006, and in 2009, a VA psychiatrist was still unable to diagnose the Veteran with posttraumatic stress disorder after having the opportunity to observe his symptoms for approximately three years.  Dr. KS's basis for finding that the Veteran had suggestions of posttraumatic stress disorder is based on the family's statements, which appear to be those of the Veteran's wife and children.  None of these individuals have personal knowledge of the Veteran's behavior when he came back from World War II.  The Veteran did not meet his wife until approximately 10 years later.  Thus, they cannot compare the Veteran's behavior before and after his service.  The Veteran's children were not born until after he married his wife in 1957.  Thus, none of those individuals can make statements about the Veteran's behavior after the war or a personality change before and after the war, since none of them have personal knowledge.

The Board is fully aware of the lay statement submitted by the Veteran's sister; however, it accords no probative value to her allegations that the Veteran had essentially no psychiatric symptoms prior to service but had them after service, because her statements contradict statements the Veteran provided contemporaneously with service.  Specifically, the record reflects that the Veteran filed a claim for compensation benefits for a "Nervous stomach" in 1946 (right when he got out of service), wherein he alleged had been aggravated during service.  See VA Form 21-526, Veteran's Application for Compensation or Pension.  There, he reported having received treatment for a nervous stomach in 1938, which would have been when he was approximately 12 years old.  Id. at Item # 5.  Thus, the sister's implication that there was nothing wrong with the Veteran prior to service is contradicted by the Veteran.  This does not mean that the Board finds that the Veteran had a psychiatric disorder prior to service.  Rather, it is addressing this fact solely to refute the statement made by the Veteran's sister that there was essentially nothing wrong with the Veteran prior to entering service.  The sister's statement is rejected.

Nevertheless, the Veteran was first seen after service for psychiatric symptoms in 1978.  Of record are the in-service hospitalization records and the hospitalization summary report.  In reading through these records, the Veteran is not reporting stressors related to service, flashbacks, nightmares, etc.  Rather, these records show the Veteran having a psychotic break.

In the December 2009 e-mail, the VA psychiatrist stated that it was difficult to assess if the Veteran still had symptoms of posttraumatic stress disorder.  Thus, even if the Board accepted that the Veteran had symptoms of posttraumatic stress disorder right after service and in 1978, during the current appeal, there is no competent and credible evidence that the Veteran has posttraumatic stress disorder.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (condition present only at some time in the distant past does not satisfy the element of current disability).  Two professionals have both stated that the Veteran cannot be evaluated for posttraumatic stress disorder during the appeal due to his severe dementia.

The Board is aware that in a November 2010 VA treatment record, the examiner noted the Veteran had posttraumatic stress disorder (although the examiner began a list of diagnoses with "history of . . .).  This treatment record is before the December 2010 VA examination, wherein the VA examiner made a specific determination that a diagnosis of posttraumatic stress disorder could not be made due to the Veteran's inability to participate in the examination because of severe dementia.  The Board accords this medical opinion more probative value than the November 2010 cursory notation that the Veteran has posttraumatic stress disorder.  In the November 2010 treatment record, the examiner noted the Veteran had stopped following commands and lost orientation to himself in the last week.  A diagnosis of posttraumatic stress disorder without any rationale for the diagnosis is not indicative of a current diagnosis of posttraumatic stress disorder.

Therefore, without competent evidence that the Veteran has posttraumatic stress disorder based upon in-service stressors, entitlement to service connection for posttraumatic stress disorder is denied.

As to the other diagnoses, the Veteran and/or his family have not attempted to allege that the diagnoses of dementia and/or delirium are due to service.  The record is replete with examiners attributing such diagnoses to the two cerebrovascular accidents the Veteran had in 1999 and 2002.  In an October 2010 VA medical record, the examiner attributed the diagnosis of depressive disorder to the cerebrovascular accidents.  No one has alleged that these diagnoses are a result from service.

In the October 2010 VA treatment record, the examiner entered a diagnosis of anxiety disorder and to rule out generalized anxiety disorder, anxiety disorder due to cerebrovascular accident.  There is no competent evidence that an anxiety disorder is due to service.  Again, the first showing of psychiatric symptoms after service discharge was in 1978-more than 30 years after service, which is evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Records from back in 1978 show that the Veteran deteriorated after sustaining a fall in January 1978. 

The evidence as a whole does not support the Veteran's contentions that he has a psychiatric disorder that is due to service or to some event in event.  The benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the claim must be denied.

The Board regrets that a more favorable determination could not be made in this case.


ORDER

Entitlement to service connection for a psychiatric disability, which has been variously diagnosed, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


